DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 03/05/2021 in which claims 1, 3-5, 7-8, 13, and 16-19 were amended and claims 2, 6, 9, 11, 15, and 20 canceled. Therefore claims 1, 3-5, 7-8, 10, 12-14, and 16-19 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8, 10, 12-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,647,207. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications now describe a connector/charging system with an electrical receptacle, housing with interior, indicating assembly, interface, signaling mechanism, light source and light pipes, and indicating circuitry. Note that the referenced patent includes more details however the current application is broader and includes all the limitations found in the parent application. And the instant application includes the light sources are in a central region of the interior, however, Nitzberg et al. as applied below teaches said limitation. The benefit of having the light in a central region allows easy/quick recognition by the user of the lights.
For instance claim 3 of the instant application corresponds to claim 2 of the conflicting patent, claim 4 to claim 1, 5 to 3, 7 to 5, 8 to 6, 10 to 7, 11 to 1/7, 13 to 10, 14 to 11, 16 to 14, 17 to 15, 18 to 16, and 19 to 17. 

Claims of instant application 16/843,125
Claims of conflicting Patent 10,647, 207
1. A connector for a charging station adapted to charge an electric vehicle, said charging station comprising a charging box having a signaling 

mechanism, said connector comprising: an electrical receptacle structured to be electrically connected to said signaling mechanism; a housing coupled to said electrical receptacle, said housing comprising a housing member having a plurality of slots formed in an exterior of the housing: 

an indicating assembly coupled to an interior of said housing, said indicating assembly comprising indicating circuitry, a plurality of light sources disposed in a central region of the interior of the housing, and a plurality of light pipes, each of the light pipes corresponding to and coupled to one of the light sources: and an interface between said indicating assembly and said signaling mechanism, said interface being structured to energize said indicating assembly 
A connector for a charging station adapted to charge an electric vehicle, said charging station comprising a charging box having a signaling mechanism, said connector comprising: an electrical receptacle structured to be 
mechanically coupled and electrically connected to said electric vehicle and to 
be electrically connected to said signaling mechanism;  a housing comprising first and second housing members that are coupled to said electrical receptacle and to each other, said housing having an interior and an exterior;  an 
indicating assembly comprising a printed circuit board, a plurality of light sources disposed on said printed circuit board on the interior of said housing, and a plurality of light pipes;  and an interface between said indicating assembly and said signaling mechanism in order to energize a number of said light sources of said indicating assembly and provide a visual indication of a 
corresponding charging state, wherein the second housing member includes a pair of 
order to be supported by the second housing member on the interior of said housing, and wherein the first housing member includes a plurality of slots each aligned with a corresponding one of said light sources, and wherein each of said light pipes extends from a corresponding one of said light sources on the interior of said housing through a respective one of the slots in the first housing member in order to provide said visual indication of said charging state on the exterior of said housing of said connector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-8, 10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzberg et al. [US 2014/0015482] in view of Kiko et al. [US 2012/0126747].
With respect to claims 1, 13, and 16, Nitzberg discloses a charging station for charging an electric vehicle [par. 0005] comprising: a charging box having a signaling mechanism [523 is a PWM signal generated by the EVSE, i.e. sending a signal]; and a connector [512; whose purpose is to mechanically couple to an electric vehicle to provide electrical signals] comprising: an electrical receptacle electrically connected to said signaling mechanism [514/516/518], a housing coupled to said electrical receptacle [210; also entire plug housing 200 is illustrated], said housing comprising a housing member having a plurality of slots formed in an exterior of the housing [exterior slots inclusive of 202,204,206,208,218, see Fig. 2], an indicating assembly coupled to an interior of said housing, said indicator assembly comprising indicating circuitry [530; determination of the status and select activation of the determined signal to the appropriate indicator] a plurality of light sources disposed in a central region of the interior of the housing [504/506/508; from referencing Figs. 2 and 5 the Examiner considered the placement of the light sources as a central region of the charging connector as they are connected to the internal discriminator circuit], and an interface between said indicating assembly and said signaling mechanism, said interface being structured to energize said indicating 502], wherein the signaling mechanism is structured to provide a charging status signal corresponding to a selected one of a plurality of charging status states, wherein each light source is electrically connected to said interface [see Fig. 5], wherein each light source corresponds to one of the plurality of charging status states [as represented by the various visual statuses of 504/506/508], and wherein the indicating circuitry is structured to determine the selected one of the plurality of charging status states corresponding to the charging status signal and to selectively activate the light source which corresponds to the selected one of the plurality of charging status states [via status determining circuits 528/524/526 that supply the status signals to 530]. Nitzberg fails to disclose a plurality of light pipes, each of the light pipes corresponding to and coupled to one of the light sources, wherein each light pipe extends from its corresponding light source to one of the slots in the exterior of the housing. 
However, Kiko teaches a light source in an EV charging plug comprises a corresponding light pipe coupled to a LED [par. 0034; Examiner notes the elements numbers in the description do not exactly match the elements referenced in the figure but the description still correlates] in order to focus the transmitted light.
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was filed to modify Nitzberg to include a light pipe extending from each light source as taught by Kiko for the benefit of transmitting/focusing the light in an efficient manner within the small space allowed for in the EV plug as stated by Kiko, thereby allowing the user to more easily recognize the charging status being displayed from the connector.

With respect to claim 3, Nitzberg further discloses wherein each light source is structured to be energized independently of every other light source [Fig. 5; as illustrated by each indicator having its own electrical signal line].

With respect to claim 4, Nitzberg further discloses wherein said indicating circuitry comprises a printed circuit board mechanically coupled and electrically connected to each light source [530 is a circuit connected to circuit board 502, additionally since the indicators are illuminated it is implicit that there is an electrical connection].

With respect to claim 5, Nitzberg further discloses wherein each light source comprises a corresponding light emitting diode [504/506/508].

With respect to claims 7 and 17-18, Nitzberg further discloses wherein said plurality of light sources comprises a first light source and a second light source, wherein each light source is electrically connected to the interface, wherein the plurality of charging status states includes a charging state and an error state, wherein said first light source corresponds to the charging state, and wherein said second light source corresponds to the error state [504/506/508 represent multiple indicating states with at least 504 representing a fault state and 508 indicating a charging state; also see par. 0046 that states independent operation that allows any manner of indication, i.e. 1 or all].

With respect to claims 8 and 19, Nitzberg further discloses wherein the plurality of charging status states includes a power ready state, and wherein said plurality of light sources further comprises a third light source corresponding to the power ready state [506; see also par. 0042].

With respect to claims 10 and 14, Nitzberg further discloses wherein said indicating circuitry comprises a printed circuit board, and wherein said interface comprises a number of electrical wires electrically connected to said printed circuit board and structured to be electrically connected to said 530 is a circuit connected to circuit board 502, additionally since the indicators are illuminated it is implicit that there is an electrical connection; additional figure 5 illustrates a number of electrical connections coming from 500 and throughout the internal circuitry].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzberg et al. [US 2014/0015482] and Kiko [US 2012/0126747] as applied above, and further in view of Chen et al. [US 2011/0051471].
With respect to claim 12, Nitzberg fails to disclose a description regarding the circuit boards being secured with grooves, however, Chen teaches circuitry comprises a printed circuit board, wherein a housing comprises a housing member having a number of internal support portions each having a groove, and wherein said printed circuit board extends into each respective groove in order to be supported within said housing [Fig. 18; par. 0004] in order to secure the circuitry in the housing.
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was filed to modify Nitzberg to include the circuit board securing features, i.e. grooves/supports as taught by Chen for the benefit of securing the internal circuitry thereby preventing damage and malfunctions to the board and wire connections. 







Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8 and 9 that Kiko as applied in the previous office action failed to teach the claimed light pipe couple to an LED. Applicant alleges that since the light pipe and LED in Kiko is to illuminate a dark environment in order to locate the vehicle inlet the type of usage is not synonymous with the using of a light pipe as claimed in the independent claims and therefore the modification would not have been obvious to a person having ordinary skill in the art. 
The Examiner respectfully disagrees. The function of the light tube in Kiko is explicitly stated for the purpose/function of focusing a light that is transmitted from a LED inside of a vehicle charging connector. Nitzberg’s status lights indeed provide illumination of a light, and while that illumination can illuminate a dark environment the purpose of the illumination is to notify the user of a charging status. However, a person having ordinary skill in the art would easily, when given the teachings of Kiko, understand that providing a light tube whose purpose is to focus/intensify the light of an LED would allow the status indicators to illuminate at a greater intensity. This solution directly correlates with allowing a user to more easily see/recognize a status light since the intensity of the light beam would be greater. The purpose/function of the light tube is then exactly the same, i.e. the light tube is not being used in some alternative purpose
Therefore the rejection is proper, and thus maintained. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859